DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest arts as cited does not teach or suggest, either solely or in combination the claimed limitations.
Li (US Patent Application Publication 2017/0075676 A1) discloses updating device firmware on a rack server computer system using a network switch where the network switch receives a request to update the firmware of a device in the rack server computer system,  determines the location of the device in the rack server system and transmits the firmware update to the device, and commands the device to update its firmware using the firmware update transmitted by the switch. 
Liedtke et al. (US 2020/0257518 A1) discloses a network interface receiving a firmware update from one or more packets, the one or more packets indicating a start of a firmware update,  the network interface also performing authenticating the start of firmware update indication and based on authentication of the firmware update, permit a firmware update of a device. 
However, the combination of Li and Liedtke, as well as any other prior art previously cited on the record, does not specifically disclose “a switch component; a central processing system that is connected to the switch component via a read- only communication channel that prevents the central processing system from upgrading the switch component, a management controller system that is connected to the switch component via a read-write communication channel that allows the management controller subsystem to upgrade the switch component, wherein the management controller system is configured to, validate the component upgrade request, which is signed with a release management private key, using a release management public key; validate, in response to validating the component upgrade request, a component upgrade payload that is included in the component upgrade request; and upgrade, in response to validating the component upgrade payload, the switch component via the read-write communication channel using the component upgrade payload.”, as recited in  independent claim1, “a management controller memory system that is coupled to the management controller processing system and that includes instructions that, when executed by the management controller processing system, cause the management controller processing system to provide a management agent that is configured to validate, in response to validating the component upgrade request, a component upgrade payload that is included in the component upgrade request; and upgrade, in response to validating the component upgrade payload, a switch component using the component upgrade payload and via a read-write communication channel that is the only read-write communication channel connected to the switch component that is also connected to a central processing system via a read-only channel that prevents the central processing system from upgrading the switch component, as recited in independent claim 7, “validating, by the management controller system in response to validating the component upgrade request, a component upgrade payload that is included in the component upgrade request; and upgrading, by the management controller system in response to validating the component upgrade payload, a switch component using the component upgrade payload and via a read-write communication channel that is the only read-write communication channel connected to the switch component that is also connected to a central processing system via a read-only channel that prevents the central processing system from upgrading the switch component”, as recited in independent claim 14, in combination with the other elements recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. Sough/SPE, AU 2192/2194